DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ückert et al. (US 2018/0072401 A1), hereinafter Uckert.
Regarding claim 1, Uckert discloses a wing assembly (abstract, regarding a wing structure), the wing assembly comprising: 
a main structure (wing structure 1; fig. 1) comprising a first contact face (surface of stiffening element 32; fig. 6) and a first recess (as shown in fig. 6) arranged to receive a portion of a tension bolt (fastening 33; fig. 6); and 
a modular edge (wing leading edge 4; fig. 1) comprising a second contact face (surface of first limb 31; fig. 6) and a second recess arranged to receive a portion of the tension bolt (as shown in fig. 6), the modular edge being pivotally mounted on the main structure for rotation (via swivel support 18; fig. 1) between an installation position, in which the first and second contact faces are spaced apart (as is inherent in the embodiment shown in figs. 1 and 6, when the swivel support 18 is fastened and the fastening 33 is not in fastened), and an operational position, in which the first and second contact faces are abutting (as shown in fig. 6) and the modular edge is aligned with the main structure to form at least part of an edge of the wing assembly (as shown in fig. 1), wherein the modular edge is aligned with the main structure to form at least part of the leading edge or trailing edge of the wing when the modular edge is in the operational position (as shown in fig. 1); and wherein: 
the wing assembly is arranged such that, when the modular edge is in the operational position (as shown in fig. 1), tension in the tension bolt (fastening 33) received in the first and second recesses (as shown in fig. 6) acts to press the first and second contact faces together, thereby forming a tension joint that resists pivoting of the modular edge relative to the main structure (para. [0087], regarding by means of a fastening 33, the 

Regarding claim 3, Uckert discloses the invention in claim 1, and further discloses wherein the main structure comprises at least one wing rib (para. [0068], regarding the ribs of the wing box 2; as shown in fig. 3), and the first contact face is located on the wing rib (the stiffening element 32 is formed integrally with the chord-wise ribs of the wing box 2, as shown in fig. 3, such that the stiffening element 32 is considered to be located on the wing rib).

Regarding claim 4, Uckert discloses the invention in claim 3, and further discloses wherein the first recess is formed in the wing rib (the recess in the stiffening element 32, as shown in fig. 6).

Regarding claim 6, Uckert discloses the invention in claim 1, and further discloses wherein the modular edge comprises at least one edge rib (first limb 31; fig. 6) and the second recess is formed in, and the second contact face is located on, the edge rib (as shown in fig. 6).

Regarding claim 9, Uckert discloses the invention in claim 1, and further discloses wherein the modular edge (4) is pivotally mounted on the main structure (via swivel support 18) by a fastener (first fastening point 19; fig. 1).

Regarding claim 10, Uckert discloses the invention in claim 1, and further discloses wherein the main structure (1) comprises a plurality of wing ribs (as shown in fig. 3), and is configured such that, in use, a tension joint is formed between the modular edge and each wing rib (as shown in figs. 1 and 3), each tension joint comprising a first recess and a first contact face forming part of the main structure, a second recess and a second contact face forming part of the modular edge and a tension bolt, each tension bolt being received in a corresponding pair of first and second recesses (as per the rejection of claim 1 above, applied to each of the tension joints shown in fig. 3).

Regarding claim 12, Uckert discloses an aircraft (para. [0080]) comprising the wing assembly of claim 1 (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.

c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ückert et al. (US 2018/0072401 A1), hereinafter Uckert, in view of Whitlock et al. (US 2016/0332720 A1), hereinafter Whitlock.
Regarding claim 5, Uckert discloses the invention in claim 3, but does not appear to specifically disclose wherein the main structure comprises a barrel nut mounted on the at least one wing rib, the first recess being formed in the barrel nut.
However, Whitlock is in the field of aircraft rib joints (abstract) and teaches wherein the main structure comprises a barrel nut (barrel nut 32; fig. 4) mounted on the at least one wing rib (outboard rib 4b, via the tension fitting 30; fig. 4), the first recess being formed in the barrel nut (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the wing assembly of Uckert such that the main structure comprises a barrel nut mounted on the at least one wing rib, the first recess being formed in the barrel nut as taught by Whitlock in order to ensure that the tension bolt is able to be properly placed into tension when the end of the bolt is not available for fitting with a standard nut (see Whitlock, para. [0045]).

Regarding claim 7, Uckert discloses the invention in claim 1, but does not appear to specifically disclose wherein the modular edge comprises at least one edge rib and a 
However, Whitlock teaches wherein the modular edge (wing tip device 19; fig. 4) comprises at least one edge rib (inboard wing tip device rib 25; fig. 4) and a spigot (barrel nut 32; fig. 4) mounted on the edge rib (as shown on fig. 4) and the second contact face is located on, and the second recess is formed in, the spigot (para. [0045], regarding tightening the barrel nuts 32 to a predetermined torque generates a desired predetermined tension in the bolts 31 so as to force the abutment surfaces 28, 29 of the respective ribs 4 b, 25 into abutment; fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the wing assembly of Uckert such that the modular edge comprises at least one edge rib and a spigot mounted on the edge rib and the second contact face is located on, and the second recess is formed in, the spigot as taught by Whitlock in order to ensure that the tension bolt is able to be properly placed into tension when the end of the bolt is not available for fitting with a standard nut (see Whitlock, para. [0045]).

Regarding claim 8, Uckert as modified discloses the invention in claim 7, and further discloses for example wherein the spigot (from Whitlock, barrel nut 32) is mounted on the edge rib (inboard wing tip device rib 25).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ückert et al. (US 2018/0072401 A1), hereinafter Uckert.

a main structure (wing structure 1; fig. 1) comprising a first recess (as shown in fig. 6) and a first contact face (surface of stiffening element 32; fig. 6), 
a modular edge (wing leading edge 4; fig. 1) configured to form part of the leading or trailing edge of the wing assembly (as shown in fig. 3), the modular edge comprising a second recess (as shown in fig. 6) and a second contact face (surface of first limb 31; fig. 6), wherein the modular edge is aligned with the main structure to form at least part of the leading edge or trailing edge of the wing when the modular edge is in the operational position (as shown in fig. 1), and 
a tension bolt (fastening 33; fig. 6), 
the method comprising the steps of: 
mounting the modular edge (4) to the main structure in an installation position using one or more fasteners (first and second fastening points 19, 20), in which the first and second contact faces are spaced apart (Examiner notes that when the joining section 9 is unfastened and the swivel support 18 is fastened, then logically, the first and second contact faces would not be in contact due to the wing leading edge 4 hanging down from the swivel support 18; fig. 1); and 
rotating the modular edge from the installation position to an operational position about the one or more fasteners (19, 20), in which the first contact face and the second contact face are abutting (para. [0073], regarding the swivel support 18 is fastened in each case articulatedly at the first fastening point 19 and the second fastening point 20, such that the swivel support is mounted in each case so as to be rotatable about the respective fastening point; as shown in fig. 1); and then 
inserting the tension bolt into the first and second recesses (para. [0087], regarding by means of a fastening 33, the L-profile 30 is then arranged fixedly on the stiffening element 32, for example with the aid of a threaded bolt or a rivet connection; fig. 6); and then 
tensioning the bolt (33) to press the first and second contact faces together thereby forming a tension joint that resists rotation of the modular edge away from the operational position (see again para. [0087]; as shown in figs. 1 and 6).
Uckert does not appear to specifically disclose the precise order of mounting the modular edge to the main structure in the installation position, and then rotating the modular edge from the installation position to the operation position. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to do so, due to the fact that it is common in the art to fasten an articulated joint prior to a fixed joint in order to ensure that the fasteners can be easily tightened in the desired configuration.

Regarding claim 14, Uckert as modified discloses the invention in claim 13, but does not appear to specifically disclose wherein the step of rotating the modular edge to an operational position comprises rotating the modular edge through an angle of at least 45 degrees.
However, Examiner notes that when the joining section 9 is unfastened and the swivel support 18 is fastened, as per the rejection of claim 1 above when the modular edge is in the installation position, then logically, the wing leading edge 4 would be hanging down from the swivel support, such that it would necessarily be rotated through an angle of at least 45 degrees in order to achieve the operational position shown in fig. 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ückert et al. (US 2018/0072401 A1), hereinafter Uckert, in view of DeLand et al. (US 2014/0115869 A1), hereinafter Deland.
Regarding claim 15, Uckert as modified discloses the invention in claim 13, but does not appear to specifically disclose wherein the step of tensioning the bolt comprises tightening the bolt until a predetermined torque loading is reached.
However, DeLand is in the field of tools for the remote installation and torqueing of multiple fasteners on aircraft (paras. [0001-0002]) and teaches wherein the step of tensioning the bolt comprises tightening the bolt until a predetermined torque loading is reached (para. [0038], regarding once the bolt has been tightened to a predetermined 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the wing assembly of Uckert such that the step of tensioning the bolt comprises tightening the bolt until a predetermined torque loading is reached as taught by DeLand in order to ensure that the tension bolt is able to be properly tightened (see DeLand, para. [0038]).
Allowable Subject Matter
Claim 16 is allowed.
Response to Arguments
Applicant's arguments filed on October 27, 2021, with respect to the rejection claims 1 and 13 under §102 over Uckert have been fully considered but they are not persuasive.
Applicant argues (Remarks, pp. 13-14) that Uckert does not disclose that the module edge is pivotally mounted on the main structure for rotation between an installation position and an operational position. Specifically, Applicant argues that the existence of eccentric bushings in the pendulum support suggests that the leading edge 4 is attached to the aircraft wing via fastener 33 first, then the pendulum is connected, in effect the opposite of the invention of claims 1 and 13.
Examiner disagrees. First, the embodiment of Uckert being used in the instant rejection does not require eccentric bushings (see para. [0077], remarking on the eccentric bushings as an example, not a requirement). Furthermore, even if the eccentric bushings were required, that alone would not dictate a particular order of 
Second, Uckert discloses a modular edge attached to a wing at two points, the lower and outermost point being a pivotable attachment. Examiner does not allege that Uckert anticipates a method of rotating the modular edge from an installation position to an operational position. However, in the case of claim 1, an apparatus claim is not limited by method steps, nor does the functional language of claim 1 amount to a requirement of a step of moving the modular edge from the installation position to the operational position. Instead, claim 1 merely recites a modular edge that is pivotally mounted such that it is capable of rotation between an installation position and an operational position. Prior art need only be capable of such a rotation, as opposed to explicitly describing the movement and corresponding benefit, and that is exactly what Uckert discloses, as one of ordinary skill in the art would understand. Additionally, Examiner notes that while Uckert is not alleged to anticipate claim 13, which is essentially a method of using the invention of claim 1, such a rotational installation amounts to merely a choice between the only two possible options of installing the modular edge (i.e., which side of the modular edge to attach first), and would be obvious to one of ordinary skill in the art as detailed hereinabove.
For these reasons, the rejections of claims 1 and 13 and their dependents are maintained. Furthermore, the rejections of claims 5, 7, and 8 in view of Whitlock and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647